DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 28 October 2021, with respect to the outside objections and 35 U.S.C. 101 rejections have been fully considered and are persuasive.  The outstanding objections and rejections have been withdrawn. 
Applicant’s arguments regarding the 35 U.S.C. 102 rejections have been considered but they are not persuasive or moot based on the current grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0245483 to Lundqvist, hereinafter Lundqvist.

Regarding claim 2, wherein, during operation of the EMS suit, electrical current resulting from first electrical impulses of the electrical impulses delivered via the first pair of electrodes and second electrical impulses of the electrical impulses delivered via the second pair of electrodes does not cross a midsagittal plane of a body when the body is wearing the EMS suit (Fig 7; para 0046: each agonist/antagonist pair has its own system as shown in Fig 1 and 2).

Regarding claim 4, Lundqvist further teaches wherein the vest portion further comprises a back portion (Fig 6: torso portion 51) having: a third pair of electrodes (Fig 8: electrodes EB4) corresponding to a third channel of the multiple channels (para 0046: each agonist/antagonist pair has its own system as shown in Fig 1 and 2) disposed on the inner surface of the vest portion (para 0101 and 0104), the third pair of electrodes positioned within a left half of the back portion (Fig 8: electrodes EB4); anda fourth pair of electrodes (Fig 8: electrodes opposite (on the right side of the body) EB4) corresponding to a fourth channel of the multiple channels (para 0046: each agonist/antagonist pair has its own system as shown in Fig 1 and 2) disposed on the inner surface of the vest portion (para 0101 and 0104), the fourth pair of electrodes positioned within a right half of the back portion (Fig 8).
Regarding claim 5, Lundqvist further teaches wherein, during operation of the EMS suit, electrical current resulting from first electrical impulses of the electrical impulses delivered via the first pair of electrodes, second electrical impulses of the electrical impulses delivered via the second pair of electrodes, third electrical impulses delivered via the third pair of electrodes, and fourth electrical impulses delivered via the fourth pair of electrodes does not cross: a midsagittal plane of a body when the body is wearing the EMS suit; and a frontal plane of the body when the body is wearing the EMS suit (Fig 7; para 0046: each agonist/antagonist pair has its own system as shown in Fig 1 and 2).
Regarding claim 6, Lundqvist further teaches wherein: the third pair of electrodes are configured to be disposed on one or more left back muscles of a body when the body is wearing the EMS suit (Table 2: electrodes EB4); and the fourth pair of electrodes are configured to be disposed on one or more right back muscles of the body when the body is wearing the EMS suit (Table 2: electrodes opposite EB4).
Regarding claim 7, Lundqvist further teaches wherein the back portion further includes: a fifth pair of electrodes (Fig 8: electrode EB5) corresponding to a fifth channel of the multiple channels (para 0046: each agonist/antagonist pair has its own system as shown in Fig 1 and 2) disposed on the inner surface of the vest portion (para 0101 and 0104), the fifth pair of electrodes positioned within the left half of the back portion and positioned below the third pair of electrodes (Fig 8: electrodes EB5); anda sixth pair of electrodes (Fig 8: electrodes opposite (on the right side of the body) EB5) corresponding to a sixth channel of the multiple channels (para 0046: each agonist/antagonist pair has its own system as shown in Fig 1 and 2) disposed on the inner surface of the vest portion (para 0101 and 0104), the sixth pair of electrodes positioned within the right half of the back portion and positioned below the fourth pair of electrodes (Fig 8).
Regarding claim 9, Lundqvist teaches an electrical muscle stimulation (EMS) suit (Fig 5: garment 30) comprising: a vest portion (Fig 5: torso portion 51), the vest portion comprising: a left front portion having a first pair of electrodes (Fig 7: electrodes EF8) corresponding to a first channel of multiple channels (para 0046: each agonist/antagonist pair has its own system as shown in Fig 1 and 2) disposed onan inner surface of the vest portion (para 0101 and 0104); a right front portion having a second pair of electrodes (Fig 7: electrodes opposite (on the right side of the body) EF8) corresponding to a second channel of the multiple channels (para 0046: each agonist/antagonist pair has its own system as shown in Fig 1 and 2) disposed on the inner surface of the vest portion (para 0101 and 0104); and a back portion (Fig 6: torso portion 51) having: a third pair of electrodes (Fig 8: electrodes EB4) corresponding to a third channel of the multiple channels (para 0046: each agonist/antagonist pair has its own system as shown in Fig 1 and 2) disposed on the inner surface of the vest portion (para 0101 and 0104) and positioned in a left half of the back portion (Fig 8: electrodes EB4); and a fourth pair of electrodes (Fig 8: electrodes opposite (on the right side of the body) EB4) corresponding to a fourth channel of the multiple channels (para 0046: each agonist/antagonist pair has its own system as shown in Fig 1 and 2) disposed on the inner surface of the vest portion (para 0101 and 0104) and positioned in a right half of the back portion (Fig 8: electrodes opposite EB4); a processor (para 0081); and memory (para 0081) storing: pulse parameter settings comprising a pulse width parameter set within a range of about 175 microseconds (ps) to about 400 us (para 0054); and computer-executable instructions (para 0083) that, when executed by the processor, cause electrical impulses to be delivered via the first pair of electrodes and the second pair of electrodes in accordance with the pulse parameter settings (para 0087). Although Lundqvist does not teach the exact pulse width parameter claimed, it does teach a pulse width range of 50-300 microseconds, which overlaps Applicant’s pulse width parameter range; consequently, it would have been obvious to one of ordinary skill to have specified the pulse width range claimed since the Office considers overlapping ranges to be a case of obviousness (MPEP 2144.05.I).
Regarding claim 10, Lundqvist further teaches wherein, during operation of the EMS suit, electrical current resulting from first electrical impulses of the electrical impulses delivered via the first pair of electrodes, second electrical impulses of the electrical impulses delivered via the second pair of electrodes, third electrical impulses of the electrical impulses delivered via the third pair of electrodes, and fourth electrical impulses of the electrical impulses delivered via the fourth pair of electrodes does not cross: a midsagittal plane of a body when the body is wearing the EMS suit; and a frontal plane of the body when the body is wearing the EMS suit (Fig 7; para 0046: each agonist/antagonist pair has its own system as shown in Fig 1 and 2).
Regarding claim 11, Lundqvist further teaches wherein: the first pair of electrodes (Fig 7: electrodes EF8) are configured to be disposed on one or more left pectoral muscles of a body when the body is wearing the EMS suit (Table 1: electrodes EF8); the second pair of electrodes (Fig 7: electrodes opposite (on the right side of the body) EF8) are configured to be disposed on one or more right pectoral muscles of the body when the body is wearing the EMS suit (Table 1: electrodes opposite EF8); the third pair of electrodes (Fig 8: electrodes EB4) are configured to be disposed on one or more left upper or middle back muscles of a body when the body is wearing the EMS suit (Table 2: electrodes EB4); and the fourth pair of electrodes (Fig 8: electrodes opposite (on the right side of the body) EB4) are configured to be disposed on one or more right upper or middle back muscles of the body when the body is wearing the EMS suit (Table 2: electrodes opposite EBA).
Regarding claim 12, Lundqvist further teaches wherein the back portion further includes: a fifth pair of electrodes (Fig 8: electrode EB5) corresponding to a fifth channel of the multiple channels (para 0046: each agonist/antagonist pair has its own system as shown in Fig 1 and 2) disposed on the inner surface of the vest portion (para 0101 and 0104), positioned in the left half of the back portion, and positioned below the third pair of electrodes (Fig 8: electrodes EB5); and a sixth pair of electrodes (Fig 8: electrodes opposite (on the right side of the body) EB5) corresponding to a sixth channel of the multiple channels (para 0046: each agonist/antagonist pair has its own system as shown in Fig 1 and 2) disposed on the inner surface of the vest portion (para 0101 and 0104), positioned in the right half of the back portion, and positioned below the fourth pair of electrodes (Fig 8).
Regarding claim 13, Lundqvist further teaches at least one arm band (Fig 5: left sleeve of torso portion 51) having: a seventh pair of electrodes (Fig 7: electrodes EF9) corresponding to a seventh channel of the multiple channels (para 0046: each agonist/antagonist pair has its own system as shown in Fig 1 and 2) disposed on an inner surface of the at least one arm band (para 0101 and 0104).
Regarding claim 14, Lundqvist teaches an electrical muscle stimulation (EMS) suit (Fig 5: garment 30) comprising: a vest portion (Fig 6: torso portion 51), the vest portion comprising a back portion (Fig 8) having: a first pair of electrodes (Fig 8: electrodes EB4) corresponding to a first channel of multiple channels (para 0046: each agonist/antagonist pair has its own system as shown in Fig 1 and 2) disposed on an inner surface of the vest portion (para 0101 and 0104), the first pair of electrodes positioned in a left half of the back portion (Fig 8: electrodes EB4); and a second pair of electrodes (Fig 8: electrodes opposite (on the right side of the body) EB4) corresponding to a second channel of the multiple channels (para 0046: each agonist/antagonist pair has its own system as shown in Fig 1 and 2) disposed on the inner surface of the vest portion (para 0101 and 0104), the second pair of electrodes positioned in a right half of the back portion (Fig 8); a processor (para 0081); and memory (para 0081) storing: pulse parameter settings comprising a pulse width parameter set within a range of about 175 microseconds (ps) to about 400 us (para 0054); and computer-executable instructions (para 0083) that, when executed by the processor, cause electrical impulses to be delivered via the first pair of electrodes and the second pair of electrodes in accordance with the pulse parameter settings (para 0087). Although Lundqvist does not teach the exact pulse width parameter claimed, it does teach a pulse width range of 50-300 microseconds, which overlaps Applicant’s pulse width parameter range; consequently, it would have been obvious to one of ordinary skill to have specified the pulse width range claimed since the Office considers overlapping ranges to be a case of obviousness (MPEP 2144.05.I).
Regarding claim 15, Lundqvist further teaches wherein, during operation of the EMS suit, electrical current resulting from first electrical impulses of the electrical impulses delivered via the first pair of electrodes and second electrical impulses of the electrical impulses delivered via the second pair of electrodes does not cross a midsagittal plane of a body when the body is wearing the EMS suit (Fig 7; para 0046: each agonist/antagonist pair has its own system as shown in Fig 1 and 2).
Regarding claim 16, Lundqvist further teaches wherein: the first pair of electrodes (Fig 8: electrodes EB4) are configured to be disposed on one or more left back muscles of a body when the body is wearing the EMS suit (Table 2: electrodes EB4); and the second pair of electrodes (Fig 8: electrodes opposite (on the right side of the body) EB4) are configured to be disposed on one or more right back muscles of the body when the body is wearing the EMS suit (Table 2: electrodes opposites EB4).
Regarding claim 17, Lundqvist further teaches wherein the vest portion further comprises: a left front portion (Fig 7) having a third pair of electrodes (Fig 7: electrodes EF8) corresponding to a third channel of the multiple channels (para 0046: each agonist/antagonist pair has its own system as shown in Fig 1 and 2) disposed on the inner surface of the vest portion (para 0101 and 0104); and a right front portion (Fig 8) having a fourth pair of electrodes (Fig 7: electrodes opposite (on the right side of the body) EF8) corresponding to a fourth channel of the multiple channels (para 0046: each agonist/antagonist pair has its own system as shown in Fig 1 and 2) disposed on the inner surface of the vest portion (para 0101 and 0104).
Regarding claim 18, Lundqvist further teaches wherein: the third pair of electrodes (Fig 7: electrodes EF8) are configured to be disposed on one or more left pectoral muscles of a body when the body is wearing the EMS suit (Table 1: electrodes EF8); and the fourth pair of electrodes (Fig 7: electrodes opposite (on the right side of the body) EF8) are configured to be  disposed on one or more right pectoral muscles of the body when the body is wearing the EMS suit (Table 1: electrodes opposite EF8).
Regarding claim 19, Lundqvist further teaches wherein, during operation of the EMS suit, electrical current resulting from first electrical impulses of the electrical impulses delivered via the first pair of electrodes, second electrical impulses delivered via the second pair of electrodes, third electrical impulses of the electrical impulses delivered via the third pair of electrodes, and fourth electrical impulses delivered via the fourth pair of electrodes does not cross: a midsagittal plane of a body when the body is wearing the EMS suit; and a frontal plane of the body when the body is wearing the EMS suit (Fig 7; para 0046: each agonist/antagonist pair has its own system as shown in Fig 1 and 2).
Regarding claim 20, Lundqvist further teaches at least one arm band (Fig 5: left sleeve of torso portion 51) having: a third pair of electrodes (Fig 7: electrodes EF9) corresponding to a third channel of the multiple channels (para 0046: each agonist/antagonist pair has its own system as shown in Fig 1 and 2) disposed on an inner surface of the at least one arm band (para 0101 and 0104).

Claim 21 is rejected under 35 U.S.C. 103 as being obvious over Lundqvist in view of US 2018/0325452 to Woltermann, hereinafter Woltermann.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Regarding claim 21, Lundqvist discloses wherein the vest portion further includes: a third pair of electrodes disposed on the inner surface of the vest portion (Fig 7: EF14 and its corresponding right side electrode), a first electrode of the third pair of electrodes positioned within a bottom half of the left front portion (Fig 7: EF14), and a second electrode of the third pair of electrodes positioned within a bottom half of the right front portion (Fig 7: corresponding right side electrode to EF14).
Lundqvist does not disclose the third pair of electrodes corresponding to a third channel of the multiple channels.
However, Woltermann teaches the third pair of electrodes (see annotated Fig 1 below: electrodes 240 boxed in green) corresponding to a third channel of the multiple channels (see annotated Fig 1 below: conducting structure 220 circled in purple).

    PNG
    media_image1.png
    357
    590
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the vest portion including a third pair of electrodes disposed on the inner surface of the vest portion, a first electrode of the third pair of electrodes positioned within a bottom half of the left front portion, and a second electrode of the third pair of electrodes positioned within a bottom half of the right front portion of Lundqvist, such that the third pair of electrodes correspond to a third channel of the multiple channels, as taught by Woltermann, for purpose of producing an EMS garment which is resistant to wear, can be put on alone and is comfortable wear, and is highly efficient on the muscular system without having to be additionally moistened (para 0011).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162. The examiner can normally be reached Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792